Herlihy, J.,
dissents and votes to affirm in the following memorandum: Herlihy, J. (dissenting). In view of the Court of Appeals decision in Matter of Maguire (Ross) (54 NY2d 965), the Industrial Commissioner’s original determination requiring repayment of benefits by claimant and imposing a forfeiture of 96 effective days as a penalty for willfully making false statements, as affirmed by the board, should now be affirmed. I would also add that I do not agree with the rationale of the decision in Matter ofValvo (Ross) (83 AD2d 344) with respect to the recoverability of benefits pursuant to subdivision 4 of section 597 of the Labor Law.